Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150215                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  THERESA MODZELEWSKI-SHEKOSKI,                                                                      Richard H. Bernstein,
  Personal Representative of the ESTATE OF                                                                           Justices
  MICHAEL RAYMOND SHEKOSKI,
               Plaintiff-Appellee,
  v                                                                SC: 150215
                                                                   COA: 314830
                                                                   Macomb CC: 2010-001959-NI
  MICHAEL GARRETT BINDIG and ALLIED
  EXCAVATION, INC.,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 18, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2015
           t0622
                                                                              Clerk